Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered October 5, 2005, insofar as it affirmed a judgment of the Civil Court, New York County (Donna G. Recant, J.), entered on or about May 13, 2004, after a nonjury trial, awarding claimant $750 plus interest, unanimously affirmed, with costs.
The award of damages to claimant based on defendant bank making payment on one of a series of unauthorized checks drawn against claimant’s account was appropriate. Although claimant failed to formally notify defendant within 14 days after having received an account statement from defendant containing the first in the series of disputed checks in accordance with UCC 4-406 (2), claimant notified defendant soon thereafter, and the evidence establishes that defendant failed to meet its burden to demonstrate that it exercised ordinary care when it processed the subject check, which bore no signature (UCC 4-406 [3]; see Putnam Rolling Ladder Co. v Manufacturers Hanover Trust Co., 74 NY2d 340, 347 [1989]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Saxe, Marlow and Williams, JJ. [See 9 Misc 3d 130(A), 2005 NY Slip Op 51573(U).]